Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

   UNITED STATES OF AMERICA, and       )
   THE OSAGE MINERALS COUNCIL,         )
                                       )
                Plaintiffs,            )
                                       )
   vs.                                 )     Case No. 14-CV-704-GKF-JFJ
                                       )
   OSAGE WIND, LLC;                    )
   ENEL KANSAS, LLC; and               )
   ENEL GREEN POWER NORTH              )
   AMERICA, INC.,                      )
                                       )
                Defendants.            )




            DEFENDANTS OSAGE WIND, LLC, ENEL KANSAS, LLC, AND ENEL
         GREEN POWER NORTH AMERICA, INC.’S REPLY BRIEF IN SUPPORT OF
          THEIR MOTION TO STRIKE ALLEGATIONS IN THE OSAGE MINERALS
                COUNCIL’S COMPLAINT IN INTERVENTION (Dkt. # 151)




    Ryan A. Ray, OBA #22281                Lynn H. Slade, admitted pro hac vice
    NORMAN WOHLGEMUTH CHANDLER             Sarah M. Stevenson, admitted pro hac vice
    JETER BARNETT & RAY, P.C.              MODRALL, SPERLING, ROEHL,
    2900 Mid-Continent Tower               HARRIS & SISK, P.A.
    401 South Boston Avenue                Post Office Box 2168
    Tulsa, OK 74103                        Albuquerque, NM 87103-2168
    918-583-7571                           505-848-1800
    918-584-7846 (facsimile)               505-848-9710 (facsimile)

                                       ATTORNEYS FOR DEFENDANTS,
                                       OSAGE WIND, LLC, ENEL KANSAS, LLC
                                       AND ENEL GREEN POWER NORTH
                                       AMERICA, INC.
   Dated: June 10, 2020
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 2 of 13




          Defendants Osage Wind, LLC, Enel Kansas, LLC, and Enel Green Power North America,

   Inc. (collectively, for purposes of this reply, “Defendants”), submit this Reply in support of Motion

   to Strike Allegations in Plaintiff Osage Minerals Council’s (“OMC”) Complaint in Intervention

   (Dkt. # 151) (“Motion”). The OMC’s Opposition to Defendants’ Motion to Strike Allegations in

   Osage Minerals Complaint in Intervention (Dkt. # 157) (“Response”) fails to articulate why the

   challenged allegations in its Complaint in Intervention (Dkt. # 140) (“Complaint”) are not

   immaterial and prejudicial. As more fully described below, the OMC cites inapplicable case law

   and relies on vague and conclusory assertions that the challenged allegations are material and not

   prejudicial. Thus, even under the high standard established for motions to strike under Federal

   Rule of Civil Procedure 12(f), the Court should grant Defendants’ motion and strike the allegations

   of Paragraphs 19-21, 62, 69-73, and 105 from the OMC’s Complaint, along with any reference to

   the “Osage Reservation.”

                                 ARGUMENT AND AUTHORITIES

   I.     THE OMC’S RELIANCE ON INSURANCE BAD FAITH CASES IS MISPLACED, AND THE
          OMC’S ALLEGATIONS DIRECTED AT NON-PARTY ENTITIES SHOULD BE STRICKEN AS
          IMMATERIAL AND PREJUDICIAL.

          The Response fails to controvert that allegations of a pattern of conduct involving alleged

   non-party affiliates of Defendants is immaterial and prejudicial for two reasons: its reliance on a

   string of insurance bad faith cases presents patterns of repeated conduct bearing no similarity to

   those alleged here, and the alleged actions of non-party entities in other countries neither satisfies

   the requirements of Federal Rule of Evidence 406, nor inform the Court regarding the actions here.

          The OMC contends its allegations directed at non-party entities regarding conduct

   unrelated to the Osage Wind wind energy development project (the “Project”) are relevant to show

   a “pattern” of bad faith conduct as permitted in Oklahoma law. (Dkt. # 157 at 5). In support of this
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 3 of 13




   contention, the OMC relies on five cases from that are all distinguishable from this case for the

   same reason: they all are insurance bad faith cases. (See Dkt. # 157, at 5-6, citing Reibert v. CSAA

   Fire & Cas. Ins. Co., No. 17-CV-350-CVE-JFL, 2018 WL 279348, at *6 (N.D. Okla. Jan. 3, 2018);

   Vining v. Enter. Fin. Group, 148 F.3d 1206, 1218 (10th Cir. 1998); Metzger v. Am. Fid. Assur.

   Co., No. CIV-05-1387-M, 2007 WL 4342082, at *1 (W.D. Okla. Dec. 7, 2007); Jones v. Farmers

   Ins. Co., No. CIV-11-159-R, 2012 WL 12863976, at *2-3 (W.D. Okla. Feb. 29, 2012); Providence

   Church v. Guideone Ins., CIV-06-1201-d, 2008 WL 11338501, at *4 (W.D. Okla. Jan. 18, 2008)).1

   These cases are inapplicable as insurance bad faith is not at issue. “[T]he Oklahoma Supreme

   Court has at all times limited the Christian tort [of bad faith] to insurance contracts.” Lewis v.

   Aetna U.S. Healthcare, Inc., 78 F. Supp. 2d 1202, 1209 (N.D. Okla. 1999); McGregor v. Nat'l

   Steak Processors, Inc., No. 11-CV-0570-CVE-TLW, 2012 WL 314059 (N.D. Okla. Feb. 1, 2012)

   (“[T]he Oklahoma Supreme Court has steadfastly limited [such a bad-faith tort claim] to insurance

   contracts, even when presented with the opportunity to expand the tort to other contexts.”).

          A closer look at the cases the OMC relied on reveals why they do not support the OMC’s

   argument that allegations directed at non-party entities are relevant in this case. In Reibert, the

   plaintiffs submitted an insurance claim to CSAA after their home was damaged in a storm. 2018

   WL 279348, at *1. CSAA investigated the claim by retaining an independent adjuster and a ladder

   assist company, who concluded there was no wind or hail damage to the plaintiffs’ home, and

   CSAA denied the plaintiff’s claim. Id. The plaintiffs brought an insurance bad faith claim against

   CSAA, and moved to compel evidence of previous claims CSAA denied after retaining the same

   independent adjuster and ladder assist company. Id. at *2. It is against this backdrop that Reibert



   1
    Under Oklahoma law, a tort claim for insurance bad faith may be brought against an insurer that
   engages in “unreasonable, bad-faith conduct, including the unjustified withholding of payment due
   under a policy.” Newport v. USAA, 11 P.3d 190, 195 (Okla. 2000).
                                                    2
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 4 of 13




   stated—as quoted by the OMC—previous claim denials are relevant to “a ‘pattern’ theory of bad-

   faith conduct, which is generally permitted under Oklahoma law.” Id. at *6 (citing Vining, 148

   F.3d at 1218). In Vining, an insurer was alleged to have “engaged in a pervasive, consistent pattern

   of abusive rescissions” of insurance policies. Vining, 148 F.3d at 1218; see also Providence

   Church, Inc., 2008 WL 11338501 at *6 (the insurer’s denial of similar claims in the past was

   relevant to bad faith claims); Jones, 2012 WL 12863976, at *2 (same).

          Metzger further reveals why the insurance bad faith “pattern theory” does not apply in this

   case. The plaintiff in Metzger brought an insurance bad faith claim against her insurer, AFA, and

   AFA filed a motion in limine to exclude evidence regarding its handling of claims made by

   policyholders outside the state of Oklahoma. 2007 WL 4342082, at *1. The Metzger court denied

   AFA’s motion, reasoning, “[i]n a bad faith insurance case, evidence of a defendant’s treatment of

   other insureds is relevant and admissible pursuant to Federal Rule of Evidence 406 (habit) to prove

   the insurer engaged in a pervasive, consistent, and habitual pattern to underpay claims in bad faith.”

   Id. (emphasis added).

          The OMC invites this Court to stretch the “pattern theory” of proving insurance bad faith

   to this case, solely because the OMC has generally alleged that Defendants and other non-party

   “Enel” entities have acted in “bad faith” with respect to indigenous communities in Latin America.

   The fact the OMC points the court to no authority indicating the “pattern theory” applies to

   allegations against non-parties in this case, beyond the insurance bad faith context, is telling.

          Rule of Evidence 406 further illustrates the flaws in the OMC’s attempt to inject the alleged

   conduct of non-party entities in other countries into this case under the guise of “pattern” evidence.

   Rule 406 provides, “[e]vidence of a person’s habit or an organization’s routine practice may be

   admitted to prove that on a particular occasion the person or organization acted in accordance with



                                                     3
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 5 of 13




   the habit or routine practice.” “A routine practice is the rough analog of a ‘habit’ in the context of

   an organization.” Guidance Endodontics, LLC v. Dentsply Intern., Inc., 705 F. Supp. 2d 1265,

   1269 (D.N.M. 2010). Courts have described habits as “semi-automatic” and “reflexive behavior.”

   Id.; Perrin v. Anderson, 784 F.2d 1040, 1046 (10th Cir. 1986). Thus, for conduct to qualify as a

   “routine practice” under Rule 406, it must be “reasonably regular and uniform.” United States v.

   Oldbear, 568 F.3d 814, 822 (10th Cir. 2009). The Tenth Circuit has held that illegal acts, such as

   embezzlement or extortion, categorically cannot constitute admissible evidence under Rule 406,

   and that even five instances of certain conduct is not sufficiently numerous or consistent to render

   the conduct habitual or routine. See Oldbear, 568 F.3d at 822; United States v. Troutman, 814 F.2d

   1428, 1455 (10th Cir. 1987).

          Based on this authority, the OMC cannot rely on Rule 406 to support the materiality of

   allegations directed at non-party entities in other countries. The pattern alleged by the OMC—that

   the non-party entities “have exhibited a pattern of extracting resources from Indigenous

   communities without their consent,” Complaint, ¶ 21, which Defendants adamantly deny—is

   hardly a “routine practice,” such as usual computer procedures or screening processes. See

   Guidance Endodontics, 705 F. Supp. 2d at 1269. Extracting resources from Indigenous

   communities cannot be argued to be “semi-automatic” or “reflexive,” like taking two stairs at a

   time. See id. Because the OMC alleges conduct by non-party entities that is far too involved and

   complex to constitute a habit or a routine practice, Rule 406 does not justify the denial of

   Defendants’ motion to strike the allegations of Paragraphs 19-21 of the Complaint.

          The Response does not refute the propriety of Defendants’ reliance on Reiter’s Beer

   Distribs., Inc. v. Christian Schmidt Brewing Co., 657 F. Supp. 136 (E.D.N.Y. 1987). In Reiter’s,

   the plaintiff filed an antitrust claim, which included an allegation the defendant had “been the



                                                     4
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 6 of 13




   subject of considerable other litigation revealing a pattern of disregard for the antitrust laws.” Id.

   at 145 (emphasis added). The defendant moved to strike this allegation, and the court granted the

   motion, reasoning that it was “improper and irrelevant,” and the “plaintiff has not sufficiently

   connected these past cases, or the factual settings therein, to the present action to render references

   thereto relevant and immune from a motion to strike.” Id. Here, the OMC’s Complaint alleges

   “Enel Green Power SpA, Enel Green Power International, BVA, and their subsidiaries in other

   countries have exhibited a pattern of extracting resources from Indigenous communities without

   their consent[.]” Complaint, ¶ 21 (emphasis added). The OMC claims Reiter’s is inapplicable in

   this case because the OMC’s Complaint does not include “allegations that relate to the history of

   litigation in the wind farm industry in general, nor has the OMC pleaded any information related

   to Defendants’ prior lawsuits.” Response at 5.2

          The OMC’s strained attempt to draw a distinction between this case and Reiter’s is

   unpersuasive, because Reiter’s did not hinge on the fact that the challenged allegations referenced

   prior lawsuits. Rather, Reiter’s struck the challenged allegations because the plaintiff had not

   “sufficiently connected these past cases, or the factual settings therein, to the present action to

   render the references . . . immune from a motion to strike.” 657 F. Supp. at 145 (emphasis added).

   The court’s reference to “the factual settings therein” demonstrates that Reiter’s applies more



   2
     The OMC’s effort to bring international law into this case, and into the Court’s consideration of
   the motion to strike non-party allegations, should be rejected. The Motion seeks to strike
   allegations regarding the actions of non-parties to this proceeding, and the OMC’s footnoted
   reference to published reports falls so far short of a proper foundation under Rule 604 to be
   laughable: one cited report references “Enel” only once, not any of the named OMC affiliates, as
   having acquired as of the 2011 publication date a 25% interest in one project of one of seven
   companies discussed, Dkt. # 157 at 4, n.2 at 6; the other report also mentions “Enel,” and no
   affiliates, among one of at least nine named companies, id. at 4, n. 1 at 4, and neither mentions any
   specific conduct of “Enel.” The Court need not decide whether a principle of international law
   applies to determine what remains at issue in the case: The remedy for the regulatory violation
   found by the Tenth Circuit.
                                                     5
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 7 of 13




   broadly than just to allegations about prior lawsuits. Reiter’s instructs a court may strike an

   irrelevant allegation in a complaint if the allegation describes a historical “factual setting” that

   bears no connection to the present action. The Court should strike the OMC’s allegations related

   to historical factual settings involving indigenous communities in other countries and non-party

   entities which bear no connection to the Project.

   II.    DEFENDANTS’ ARGUMENT REGARDING THE LEGAL STATUS                      OF   OSAGE COUNTY—
          WHICH THE OMC CONCEDES—IS NOT A “TIME WASTER.”

          The OMC, while apparently conceding it mischaracterized the legal status of Osage

   County, contends it is Defendants who are “wasting the Court’s time.” (Dkt. # 157, at 8, 9).

   Defendants are not “seeking to transform the current case into a litigation concerning reservation

   disestablishment.” Id. at 9. Defendants fully accept “the mineral estate was reserved for the benefit

   of the Osage Nation.” United States v. Osage Wind, LLC, 871 F.3d 1078, 1082 (10th Cir. 2017).

   But, Defendants seek to prevent the OMC from, below the radar, projecting the implication an

   Osage Reservation continues to exist and, more importantly, to counter any suggestion a mineral

   reservation or the Nation’s legal status supports regulatory authorities in any respect similar to

   those of an Indian “Reservation” under federal law.

          The Response misrepresents the pleadings on this point, which distinguish between the

   “Osage Reservation” and the “Osage Mineral Estate,” implying the former is a geographic

   reference to Indian reservation “boundaries” and the latter describes the mineral “reservation.” In

   the Complaint, the OMC alleges, “Defendants conducted unauthorized mineral excavation

   activities in connection with the construction of industrial wind energy facilities on the Osage

   Reservation. As a part of this project, Defendants dug into and took minerals from the Osage

   Mineral Estate.” Complaint, ¶ 3 (emphasis added). Repeatedly, the Complaint refers to the “Osage

   Reservation” in a geographic sense. See id. ¶ 9 (“[T]he property at issue is located on the Osage

                                                    6
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 8 of 13




   Reservation[.]”); id. ¶ 24 (alleging, after being asked to remove from Kansas, “[t]he leadership of

   the Osage Nation at that time sent Wa-ti-an-ka and other men to what is now the Osage Reservation

   to look at this land”); id. ¶ 25 (“[T]he Osage Nation purchased the current Osage Reservation in

   fee simple from the Cherokee Nation.”); id. ¶ 35 (“The surface estate of the Osage Reservation is

   subservient to the Osage Mineral Estate.”) (emphases added).

          The OMC cannot excuse misrepresenting the legal status and history of the Nation’s lands

   by contending its repeated and misleading use of a federal Indian law term of art has no meaning.3

   The time to eliminate inaccuracy and ambiguity on the status of the lands at issue is at the onset.

   The Court should strike these references that are, at best, “immaterial,” having “no essential or

   important relationship to the claim for relief . . . .” See SSF-TIR, LLC v. Stephenson, 250 F. Supp.

   3d 856, 978 (N.D. Okla. 2017).

   III.   THE OMC CITES NO CASE LAW TO SUPPORT ITS ALLEGATIONS REGARDING
          FINANCIAL INFORMATION RELATED NEITHER TO THE PROJECT NOR ANY SPECIFIC
          DEFENDANT.

          Even accounting for the breadth of the relief the OMC seeks in its Complaint, which

   Defendants challenge, the OMC’s allegations regarding Defendants’ and their non-party affiliates’

   financial information should be stricken for immateriality. As a preliminary matter, the Response

   fails to cite any authority to demonstrate why the Complaint’s unfocused financial allegations are

   material in this litigation. The OMC relies on Morgan v. Ramsey, No. 11-CV-451-TCK-PJC, 2012




   3
     Nor does “the terminology Defendants prefer to use in referring to the surface estate remain[]
   wholly irrelevant.” (Dkt. # 157, at 9). To the contrary, the rights of Osage Winds’ surface owner
   lessors were intended in 1906 to be within “a ‘former reservation’ under state jurisdiction.” Osage
   Nation v. Irby, 597 F.3d 1117, 1126 (2010). The only federal or tribal law applicable here pertains
   to the correlative rights of surface owners under the Osage Allotment Act, Act of June 28, 1906,
   ch. 3572, 34 Stat. 539, § 3, and the Osage Nation’s reserved mineral interests under applicable
   statutes and regulations.


                                                    7
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 9 of 13




   WL 12837281 (N.D. Okla. Oct. 26, 2012), for the proposition a defendant’s financial condition is

   relevant for assessing an amount of punitive damages. See Response at 8. Assuming arguendo

   Morgan applies to this case and punitive damages are in play, Morgan does not support the

   materiality of the financial condition of non-parties, such as “The Enel Group,” however that

   “Group” may be defined, Complaint, ¶ 73; “projected revenue,” Complaint, ¶ 69;4 combined tax

   revenue received from the Project and another, unrelated project, Complaint, ¶ 70; a Defendant’s

   total 2017 deferred taxes, Complaint, ¶ 71; or a Defendant’s total number of wind farms, MW

   capacity, and investment since 2012, Complaint, ¶ 72. Moreover, with respect to the OMC’s

   allegations about projected revenue from the Project in 2015 and 2017, Complaint, ¶¶ 68-69, the

   OMC’s Response blithely concludes that this information “will remain relevant to the Court’s

   consideration or the proper remedy for Defendants’ unlawful conduct. And, information need not

   be admissible to be discoverable.” (Dkt. # 157, at 7). The OMC forgets the Motion pertains to a

   complaint, not a discovery request, and its allegations must pertain to admissible matter. As it

   notes, the parties can address discoverability at the appropriate time. The Court should exercise its

   discretion under Rule 12(f) to strike the financial information referenced in Paragraphs 69-73 of

   the Complaint.

   III.   DEFENDANTS HAVE DEMONSTRATED WHY THE OMC’S ALLEGATIONS ABOUT PUBLIC
          HEALTH IMPACTS ARE IMMATERIAL AND PREJUDICIAL.

          The OMC argues its allegations about “public health concerns” associated with the Project

   should not be stricken because they “are not prejudicial and are material,” but this argument fails

   on both counts. First, the OMC supports its argument with numerous citations to articles about the




   4
    The OMC fails to acknowledge the obvious point that projected revenue is useless information
   even if the OMC were entitled to disgorgement of actual profits from the Project—which
   Defendants vehemently deny.
                                                    8
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 10 of 13




    health effects that wind farms allegedly inflict upon surrounding communities. (Dkt. # 157, at10-

    12). The OMC contends that, because of these alleged health effects, “the OMC had the lawful

    authority and right to decline to issue Defendants a permit under 25 C.F.R. § 214.7[.]” (Dkt. # 157,

    at 12). But the OMC could not have employed the mining regulations to prevent development

    based on health effects, because Osage Wind could purchase needed materials, rather than “mine.”

    At this point in this litigation, however, the question of whether Osage Wind was required to

    procure a lease5 under 25 C.F.R. § 214.7 is not at issue—the Tenth Circuit has already resolved

    that question in the affirmative, remanding to this Court to assess damages. See Osage Wind LLC,

    871 F.3d at 1093.

           Possibly recognizing that only remedies-related issues remain before the Court, the OMC

    makes the vague assertion that the alleged health concerns are somehow material to show harm to

    the OMC in the operation of an “unlawful wind farm.” (Dkt. # 157, at 12). The OMC makes no

    attempt to identify the precise remedy listed in its Complaint to which these allegations are

    material. In the Motion, Defendants met their burden of demonstrating why allegations about

    alleged health effects are immaterial, and the OMC cannot overcome Defendants’ arguments and

    authorities with a conclusory assertion that the allegations are material.

           Further, contrary to the OMC’s argument that Defendants have not “articulated any

    cognizable prejudice” that will arise from its allegations regarding public health concerns, the

    Motion identified several forms of prejudice. (Dkt. # 157, at 9). Allegations about public health

    concerns will “lead to extensive, and expensive, discovery, retention of expert witnesses, and




    5
      While the OMC refers to a “permit,” 25 C.F.R. § 214.7 plainly refers to a “lease.” This confusion
    as to what form of authorization was required has been prevalent in the case, and continues despite
    the Tenth Circuit’s conclusion it was a lease that was required before any crushing and reuse of
    rock occurred.
                                                      9
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 11 of 13




    motion practice over a non-issue,” and these allegations “serve[] no purpose other than to inflame

    the reader.”6 (Dkt. # 151, at 10-11). Prejudice for purposes of a motion to strike includes “the

    increased time and expense required to conduct discovery or prepare for trial on an irrelevant

    contention.” (Id. at 2, citing Kirby v. Tulsa Cmty. Coll., Case no. 17-CV-00224-TCK-FHM, 2018

    WL 2436407, at *1 (N.D. Okla. May 30, 2018)). The Response only reinforces the notion that

    extensive discovery, expert testimony, and motion practice will follow if the OMC is permitted to

    inject the alleged health issues into this case. By striking the OMC’s litany of possible public health

    effects, the Court can streamline the issues and spare Defendants from prejudice in the form of

    discovery, motion practice, and retaining expert witnesses on an irrelevant subject. Accordingly,

    the Court should grant Defendants’ Motion to Strike the OMC’s allegations about alleged public

    health concerns of the Project.

    IV.    DEFENDANTS WITHDRAW THEIR MOTION AS TO REFERENCE TO THE UNITED STATES.

           Finally, since the Court reinstated the United States after the Motion was filed, Defendants

    withdraw their request for the Court to strike the references to the United States in Paragraph 10

    of the Complaint. As the United States was not a party at the time of filing the Motion, the OMC’s

    assertion this argument was “frivolous” should be disregarded. (Dkt. # 157, at 13).

                                              CONCLUSION

           For the reasons set forth above and in Defendant’s Motion, Defendants respectfully request

    that this Court strike Paragraphs 19-21, 62, 69-73, and 105 from the OMC’s Complaint, and order

    that any reference to “Osage Reservation” be replaced with “Osage County.”



    6
      The allegations are also misplaced since, as this Court found, “The land in the Wind Farm area
    is largely unoccupied, as shown in the photos of the area admitted into evidence. . . . The land is
    currently used for grazing livestock, with some existing oil and gas production facilities.” Osage
    Mineral Council v. Wind Capital Group, No. 4:11-cv-00643-GFK-PJC, Dkt. # 36 at 3, Findings
    of Fact, ¶ 11.
                                                      10
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 12 of 13




                                                  Respectfully submitted,

                                                  /s/ Ryan A. Ray
                                                  Ryan A. Ray, OBA # 22281
                                                  NORMAN WOHLGEMUTH CHANDLER
                                                  JETER BARNETT & RAY, P.C.
                                                  2900 Mid-Continent Tower
                                                  401 South Boston Avenue
                                                  Tulsa, OK 74103
                                                  918-583-7571
                                                  918-584-7846 (facsimile)

                                                  -and-

                                                  Lynn H. Slade (admitted pro hac vice)
                                                  Sarah M. Stevenson (admitted pro hac vice)
                                                  MODRALL, SPERLING, ROEHL, HARRIS
                                                  & SISK, P.A.
                                                  Post Office Box 2168
                                                  Albuquerque, NM 87103-2168
                                                  505-848-1800
                                                  505-848-9710 (facsimile)

                                                  ATTORNEYS FOR DEFENDANTS,
                                                  OSAGE WIND, LLC, ENEL KANSAS, LLC
                                                  AND ENEL GREEN POWER NORTH
                                                  AMERICA, INC.


                                    CERTIFICATE OF SERVICE

            I hereby certify that on June 10, 2020, I electronically transmitted the attached Document
    to the Clerk of the Court using the ECF System for filing. Based on the electronic records currently
    on file, the Clerk of the Court will transmit a notice of Electronic Filing to the following ECF
    registrants:

    Cathryn D. McClanahan
    Abi Laura Fain
    David McCullough
    Jeffrey S Rasmussen
    Mary Kathryn Nagle
    Wilson Kirk Pipestem




                                                    11
Case 4:14-cv-00704-GKF-JFJ Document 160 Filed in USDC ND/OK on 06/10/20 Page 13 of 13




    The following non-ECF registrants have been served by First Class United States mail:

                                         Charles R. Babst, Jr.
                                           Attorney-Advisor
                               United States Department of the Interior
                                         Office of the Solicitor
                                      Tulsa Field Solicitor Office
                                         7906 East 33rd Street
                                           Tulsa, OK 74145
                                            (918) 669-7730
                                      Charles.babst@sol.doi.gov
                               Attorney for the United States of America


                                                              /s/ Ryan A. Ray
                                                              Ryan A. Ray




                                                  12
